DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE CLAIMS
	Claims 1-2, 4 and 6-13 are allowable over the prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Cooper McDonald on 07/14/2021.
The application has been amended as follows: 
	Claim 1. ----- A urine collection bag (1) formed of two sheets of flexible plastic material that are superimposed and welded along [[the]] a perimeter (2) thereof, said urine collection bag (1) comprising: 
	- a collection compartment (3); 
	- an intake port (4); 
	- an inlet (6) to the collection compartment (3), said inlet being in contact with the intake port (4) and delimiting an upper portion of said collection compartment (3), 

	- a urinary catheter (9) located in the closed vertical extension; 
	wherein 
	- the intake port (4) and the inlet (6) are vertically offset from each other; 
	- a length (ho) of the urine collection bag (1) without the closed vertical extension (8) corresponds to a multiple of a length (hp) of said closed vertical extension (8); 
	- the urine collection bag (1) can be folded; 
	- a welded perimeter of a lower part (30) of the collection compartment (3) corresponds to a circular sector (S) with an angle (a) of at least 180° so that the urine collection bag can stand upright once it has been filled, wherein the circular sector is [[the]] a lower end of the urine collection bag; 
	- the two sheets of flexible plastic material that are superimposed and welded along the perimeter (2) thereof define the collection compartment (3), the intake port (4), the inlet (6) and the closed vertical extension (8) so that the urine collection bag is completely closed and includes therein the urinary catheter (9); 
	- the urinary catheter (9) has a flat connector (16) on its proximal end; and 4Application No. 14/902,362Docket No.: 51132-002001 Response dated June 14, 2021 Reply to Office Action of March 25, 2021 
	- the urine collection bag is in a conical shape formed by folding down the closed vertical extension (8) with the urinary catheter (9), by folding the urine collection bag horizontally to approximately half of its height and by rolling up the urine collection bag around the flat connector.------
  
The urine collection bag (1)----

	Claim 2: ----wherein the length (ho) of the urine collection bag (1) without the closed vertical extension corresponds to double the length (hp-) of the closed vertical extension (8)-----
	Claim 4: ----the urine collection bag (1) has an anti-return valve (7) at the inlet (6) of said collection compartment----

	Claim 7: ----wherein [[the]] a shape of the lower part (30) of said collection compartment-----
	Claim 8: -----wherein the urine collection bag has a narrowing (5) at a level of the collection compartment-----
	Claim 9: ----wherein the [[circular part]] lower part of the collection compartment----
	Claim 12: ---wherein the [[circular part]] lower part of the collection compartment--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Bordeau (Pub. No.: US 2012/0046623 A1). Bordeau discloses a urine collection bag comprising: a collection compartment, an intake port, an inlet and a vertical extension. Bordeau fails to disclose wherein the vertical extension is a closed extension along its perimeter, a urinary catheter located in the closed vertical extension, a length of the urine collection bag without the closed 
Kull-Osterlin et al. (Pub. No.: US 2009/0163884 A1) discloses a urine collection bag comprising a closed vertical extension. 
Tanghoej et al. (Pub. No.: US 2012/0116335 A1) discloses a urine collection bag comprising a circular sector. 
Frojd (Pub. No.: US 2008/0051763 A1) discloses a urinary catheter comprising a flat connector. 
Modifying the urine collection bag of Bordeau such that it comprises the elements of Kull-Osterlin, Tanghoej and Frojd would require a substantial reconstruction and redesign of the urine collection bag of Bordeau and would therefore not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  
Accordingly, independent claim 1 and its dependents, claims 2, 4 and 6-13, are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781